NO. 07-01-0237-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JUNE 13, 2001



______________________________





IN RE TERRY GOODEN, RELATOR





_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

By this original proceeding, relator Terry Gooden, acting pro se,
(footnote: 1) seeks a writ of mandamus to compel the judge of the 108th District Court of Potter County, whom he did not name in the petition, to rule on motions filed by him in cause number 41,592-E.  The required filing fee of $75.00 did not accompany relator’s petition.  Unless a party is excused from paying a filing fee, the Clerk of this Court is required to collect filing fees set by statute or the Supreme Court when a petition in an original proceeding is presented for filing.  Tex. R. App. P. 5 and 12.1(b).

Further, Rule 52.3 of the Texas Rules of Appellate Procedure prescribes the mandatory contents for a petition for mandamus.  Specifically, relator has failed to comply with subparagraphs (a), (b), (c), (d), (e), (f), (g), and (j) of Rule 52.3.  Thus, because relator has not paid the required filing fee and has not complied with the requirements of Rule 52 of the Texas Rules of Appellate Procedure, we must dismiss this proceeding.

Don H. Reavis

    	     Justice



Do not publish.

FOOTNOTES
1:A pro se litigant is held to the same standards as licensed attorneys and must comply with applicable laws and rules of procedure.  Holt v. F.F. Enterprises, 990 S.W.2d 756, 759 (Tex.App.–Amarillo 1998, no pet.).